Appeal by the defendant from (1) an amended judgment of the County Court, Orange County (DeRosa, J.), rendered March 25, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated certain conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property *581in the third degree, under Superior Court information No. 01-0050, (2) an amended judgment of the same court also rendered March 25, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated certain conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous adjudication as a youthful offender for burglary in the second degree, under Superior Court information No. 01-0134, and (3) an amended judgment of the same court also rendered March 25, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated certain conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous adjudication as a youthful offender for escape in the second degree, under Superior Court information No. 01-0194.
Ordered that the amended judgments are affirmed.
The defendant never filed a notice of appeal from a judgment of conviction rendered May 15, 2001, upon his plea of guilty under Orange County Superior Court information No. 01-0050 to criminal possession of stolen property in the third degree. Accordingly, his claim that the County Court erred in failing to treat him as a youthful offender is not properly before this Court (see People v Park, 203 AD2d 596 [1994]).
The defendant’s waivers of his right to appeal preclude review of his claim that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Kimbrough, 25 AD3d 810 [2006],
The defendant’s remaining contentions are also not properly before the Court based upon his failure to appeal from the original judgments of conviction (see People v Moore, 261 AD2d 421 [1999]). Miller, J.P., Mastro, Fisher and Lunn, JJ., concur.